 


109 HR 1947 IH: To provide for the reliquidation of certain entries.
U.S. House of Representatives
2005-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 1947 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2005 
Mr. McCotter introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide for the reliquidation of certain entries. 
 
 
1.Certain entries of soundspa clock radios 
(a)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law, the Bureau of Customs and Border Protection shall, not later than 90 days after the date of the enactment of this Act— 
(1)reliquidate each entry described in subsection (c) containing any merchandise which, on the date of original liquidation, was classified under subheading 8527.19.50 of the Harmonized Tariff Schedule of the United States; and 
(2)make such reliquidation at the rate of duty that would have been applicable to such merchandise if the merchandise had been liquidated under subheading 8527.19.10 of such Schedule on the date of entry of the merchandise. 
(b)Refund of amounts owedAny amounts owed by the United States under subsection (a) shall be refunded with interest. 
(c)Affected entriesThe entries referred to in subsection (a) are as follows: 
 
 
Entry number 
 
110–1199345–7 
110–1199542–9 
110–1199558–5 
110–1201694–4 
110–3759754–8 
110–3759785–2 
101–4082299–9 
101–4088073–2 
101–4089053–3 
101–4120875–0 
101–4133671–8 
101–4138302–5 
101–4145092–3 
101–4148477–3 
101–4153108–6 
101–4159322–7 
101–4158601–5 
101–4163243–9 
101–4164448–3 
101–4168318–4 
101–4172197–6 
101–4172489–7 
101–4193123–7 
101–4264820–2 
101–4271724–7 
101–4277850–4 
101–4287672–0 
101–4301588–0 
101–4306238–7 
101–4306235–3 
101–6011727–0 
101–6012796–4 
101–6015492–7 
101–6021099–2 
101–6026903–0 
101–6024120–3 
101–6028079–7 
101–6027052–5 
101–6036728–9 
101–6048069–4 
101–6079830–1 
101–6082949–4 
101–6115954–5 
101–6119379–1 
101–6127048–2 
101–6150035–9 
101–6148556–9 
101–6172630–1 
101–6172406–6 
101–6186497–9 
101–4208407–7 
101–6035939–3  
 
